Citation Nr: 1136628	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-07 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disability described as posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, INC


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2006 by the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in August 2010 before the undersigned Acting Veterans Law Judge (VLJ), seated at the RO.  A transcript from this hearing has been made and is included in the claims file.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having a depressive disorder, and anxiety disorder not otherwise specified (NOS).  Thus, the claim of service connection for PTSD is recharacterized as two issues; an acquired psychiatric disability described as PTSD, and an acquired psychiatric disability other than PTSD, as stated on the title page of this decision.

The claim for entitlement to service connection for an acquired psychiatric disability, other than PTSD is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma as an aircraft mechanic during service.

2.  The Veteran currently has normal hearing in his right ear.  

3.  The Veteran was first shown to have left ear hearing loss in a February 2009 private ENT audiological evaluation.

4.  The Veteran currently experiences intermittent tinnitus.

5.   Hearing loss of either ear is not shown either in service or for approximately 17 years (left ear hearing loss) following the Veteran's retirement from service and competent evidence fails to identify a nexus between any currently existing hearing loss and the Veteran's period of service or any event thereof.

6.   Tinnitus of either ear is not shown either in service or for approximately 131/2 years following the Veteran's retirement from service and competent evidence fails to identify a nexus between any currently existing tinnitus and the Veteran's period of service or any event thereof.

7.  The Veteran's account of hearing loss and tinnitus as originating in service or as present in the immediate post service years is unsubstantiated and outweighed by evidence to the contrary.

8.  There is no current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by service, nor may a sensorineural hearing loss of either ear be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  Tinnitus was not incurred in or aggravated by service, nor may tinnitus of either ear be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

Before addressing the merits of the issues on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the RO's letter, dated in June 2005, to the Veteran, prior to the initial adjudication of the claims at issue in January 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case, to include affording the Veteran a comprehensive VA audiological evaluation in July 2005.  This examination determined that the Veteran had normal hearing bilaterally.  The examiner opined that tinnitus was not incurred by the Veteran's service.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield, supra.  Accordingly, the Board finds that the duties to notify and assist have been satisfied and will proceed to the merits of the appellate issues.

The report from this examination is sufficiently detailed as to permit fair and equitable consideration of the merits of the issues presented.  38 C.F.R. § 4.85 (2011) prescribes that testing be accomplished by a state-licensed audiologist and include pure tone audiometric and controlled speech discrimination testing and VA has adopted policy as set forth in Disability Examination Worksheets developed by the VA's Veterans Health Administration which direct medical professionals to conduct the required testing in a sound isolated booth that meets the American National Standards Institute (ANSI) (S3.1. 1991) requirements for ambient noise.  Nothing in the record otherwise indicates that the testing undertaken by VA in this case was other than as directed by pertinent regulation or policy.  On that basis, further development action is not required.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

The RO did not afford the Veteran a VA examination for PTSD.  In McClendon, the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The Board finds that there is no competent evidence of current PTSD.  The Board acknowledges that the Veteran had been diagnosed with a major depressive disorder, adjustment disorder, and anxiety disorder.  These issues are addressed in the Remand section following this decision.  Therefore, as to the issue of service connection for PTSD being decided herein, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits. See 38 C.F.R. § 3.159(c).

Accordingly, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations.  

II.  Decision
Criteria

Applicable law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where a veteran served 90 days or more during a period of war, or during peacetime after December 31, 1946, and any chronic disease, such as an organic disease of the nervous system, including a sensorineural hearing loss, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

38 U.S.C.A. § 1154(b) provides that, in the case of a veteran who engaged in combat with the enemy during a period of war and the claimed disease or injury is combat-related, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service.  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also, 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

1.  Bilateral hearing loss and tinnitus 

The Veteran claims, in essence, that while serving on active duty he was exposed to acoustic trauma from working as an aircraft mechanic and that he developed hearing loss and tinnitus as a result.   Service department records indicate that the Veteran's military occupational specialty during service was that of an aircraft mechanic.  In this instance, the Board accepts the Veteran's account that he sustained acoustic trauma in service as a result of exposure to aircraft engine noise while serving as an aircraft mechanic.  However, there is no showing of either hearing loss or tinnitus in service or for many years after service and, in addition, competent evidence linking the claimed disorders to service is absent from the claims folder.  The question of combat involvement is not dispositive in this case.  38 U.S.C.A. § 1154(b) does not address the questions of the existence of a present disability or of a nexus between such disability and service, both of which are required for a grant of service connection.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In his November 1967 service enlistment examination report, the Veteran's hearing was normal.  Pure tone thresholds, in decibels, were as follows:
HERTZ
500
1000
2000
3000
4000
RIGHT
-10
-10
-10
--
-10
LEFT
-5
-10
-10
--
-10

The Veteran underwent numerous audiological and hearing conservation examinations during service.  These all revealed normal bilateral hearing throughout his 24 years of service.  Pure tone thresholds, in decibels, were as follows:

January 1968
HERTZ
500
1000
2000
3000
4000
RIGHT
5
10
15
0
0
LEFT
10
10
10
0
10
February 1968 
HERTZ
500
1000
2000
3000
4000
RIGHT
-10
-10
-10
0
5
LEFT
-5
-5
-10
-10
-10


October 1968
HERTZ
500
1000
2000
3000
4000
RIGHT
5
0
0
10
10
LEFT
10
5
0
0
0
October 1973 
HERTZ
500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
10
10
5
5
10
October 1977
HERTZ
500
1000
2000
3000
4000
RIGHT
0
5
15
5
5
LEFT
10
5
5
5
10
February 1979
HERTZ
500
1000
2000
3000
4000
RIGHT
5
10
10
5
10
LEFT
5
5
5
0
5
June 1980
HERTZ
500
1000
2000
3000
4000
RIGHT
5
15
10
5
0
LEFT
5
5
5
5
15
February 1981
HERTZ
500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
0
0
5
5
15
August 1981
HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
10
0
0
LEFT
0
0
0
0
0
October 1983
HERTZ
500
1000
2000
3000
4000
RIGHT
0
10
5
5
5
LEFT
0
5
0
5
5


December 1983
HERTZ
500
1000
2000
3000
4000
RIGHT
0
10
15
0
5
LEFT
0
5
10
5
10
November 1985
HERTZ
500
1000
2000
3000
4000
RIGHT
0
5
10
10
10
LEFT
5
5
0
0
0
April 1987
HERTZ
500
1000
2000
3000
4000
RIGHT
0
10
15
0
0
LEFT
0
0
5
0
10
January 1988
HERTZ
500
1000
2000
3000
4000
RIGHT
5
10
15
0
0
LEFT
10
10
10
0
10
March 1990
HERTZ
500
1000
2000
3000
4000
RIGHT
0
10
15
5
0
LEFT
10
0
5
0
10
November 1990
HERTZ
500
1000
2000
3000
4000
RIGHT
0
15
20
0
0
LEFT
5
0
5
5
5

As Shown there was no significant shift in audiological examination results throughout service.

The November 1991 retirement audiological examination was also normal revealing pure tone thresholds, in decibels, as follows:
HERTZ
500
1000
2000
3000
4000
RIGHT
10
15
15
5
10
LEFT
15
5
10
5
15

The Veteran was afforded VA examination in July 2005.  The examiner noted that a review of the claims file and STRs was done.  The STRs indicated normal hearing levels at the time of enlistment and the time of separation from service.  The examiner noted that the Veteran did not report any hearing loss to the examiner but was concerned about a recurrent short duration ringing tinnitus in both ears occurring about twice a month. The Veteran reported noise exposure to aircraft with hearing protection during active military service.  He denied a history of middle ear problems or vertigo but reported periodical recreational noise exposure and circulatory problems.  After separation he worked in warehousing management, industrial maintenance, construction and automobile maintenance.   No other pertinent history was noted.  An audiological evaluation reported that pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
15
15
20
20
LEFT
15
10
15
20
20

Average pure tone thresholds, in decibels (dB), were 18 dB, right and 16 dB, left.  
The examiner found that speech recognition testing, performed with the Maryland CNC word list, revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The diagnosis was normal hearing levels bilaterally, except for a mild hearing loss at 6000 Hz.  This did not meet the criteria for hearing loss under VA regulations.  The examiner noted that the Veteran did not have a hearing loss in either ear that could be the result of events during active military service.  The reported tinnitus was not the result of events in service.  The examiner noted that tinnitus seen with a noise induced hearing loss was usually constant.  The reported tinnitus was sporadic in nature.  

Subsequently in August 2010 the Veteran submitted an ear nose and throat (ENT) consultation report dated in February 2009 from Steven P. Gabel, M.D., noting that the Veteran was seen with a two week history of a feeling of, "wind rushing around ear."  He denied pain, drainage, or dizziness.  Certain tones caused ear stress.  There were no antecedent events.  He had no history of otology surgery.  The Veteran had a history of loud noise exposure.   The examiner noted the veteran smoked 3-4 packs of cigarettes daily for the past 30 years. Microscopic otologoscopy of the external ear canals revealed moderate amounts of cerumen easily removed revealing normal exterior auditory canals and tympanic membranes.  The Veteran's chief complaint was left ear irritation for the past week.  He had some difficulty hearing stating that it sounded like rushing water.  An audiogram revealed normal right ear hearing and mixed hearing loss of the left ear.  Speech discrimination was noted to be 100 percent for the right ear and 96 percent for the left ear.  The examiner noted quite a bit of asymmetry between the right and left ears and recommended an MRI to rule out a retrocochlear source of hearing loss in the left ear.  (The Board notes here that retrocochlear hearing loss differs from sensorineural hearing loss.)  The impression was normal hearing right ear and mixed hearing loss left ear.  

There is no post service medical evidence referring to bilateral hearing and tinnitus until the July 2005 VA examination revealing normal bilateral hearing.

The Veteran asserts that he has hearing loss and tinnitus as a result of in-service acoustic trauma.  He is able to offer competent testimony as to what his senses tell him, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994) and, while service treatment records in no way identify hearing loss or tinnitus of either ear, the Board finds that the Veteran experienced acoustic trauma in service.  The record does not document the existence of hearing loss of either ear for VA purposes.  The Veteran reports experiencing tinnitus and the July 2005 VA examiner noted that the reported tinnitus was not the result of noise exposure during service.  She noted that noise induce tinnitus was usually constant in nature, while the reported tinnitus was sporadically noticed by the Veteran.

No hearing loss or tinnitus is shown in service.  Tinnitus was not noted until the July 2005 VA examination, or approximately 131/2 years after service; and, left ear hearing loss was first noted in Dr. Gabel's February 2009 treatment record, or over 17 years following the Veteran's separation from service in December 1991.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider a veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].   It, too, is significant that competent evidence fails to link either hearing loss or tinnitus to the Veteran's period of military service or any event thereof, inclusive of acoustic trauma.  No medical professional furnishes any finding or opinion linking any existing hearing loss or tinnitus of the Veteran to his period of service or any injury or acoustic trauma therein.  The only medical professional to address the question of linkage between the entities in question and his period of service determined that the Veteran had no bilateral hearing loss and that any tinnitus was not caused by or due to exposure to noise while in service.  

While the Veteran himself argues that in-service events led to the onset of hearing loss and tinnitus, he is without the medical background or training to render a competent opinion as to medical diagnosis or etiology of either disability at issue. As indicated above, the Veteran is competent to set forth what comes to him through his senses, but hearing loss or tinnitus complaints dating to service or within reasonable proximity of service discharge are not indicated in this instance. To the extent that the Veteran is claiming continuity of symptomatology per 38 C.F.R. § 3.303(b)) during the gap over 13 year for tinnitus, and 17 years for left ear hearing loss, the absence of any contemporaneously recorded medical or lay evidence of any pertinent complaint or symptom weighs against the claim. Maxon, supra.  Simply put, the negative contemporaneously recorded medical evidence (i.e., the separation examination) and the absence of pertinent abnormal findings for so many years are more credible and persuasive than any current statement of service-related hearing loss or tinnitus advanced in connection with the claim for VA compensation filed in February 2005.  Moreover, competent medical evidence linking either claimed disorder to service or any service event is lacking. 

To the extent that the Veteran is relying exclusively on 38 U.S.C.A. § 1154 and 38 C.F.R. § 3.104 in order to establish service connection, such provisions provide that lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service.  Here, there is no doubt that the Veteran experienced acoustic trauma in service; however, the resulting effects of that acoustic trauma are not established by the record.  There is no contemporaneous lay or medical evidence in service or for over 13 year for tinnitus, and 17 years for left ear hearing loss, and no evidence of right ear hearing loss at any time post service.

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus. Accordingly, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant").


2.	PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on specified in-service stressors: (1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, and hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) & (2).

The regulations related to claims for PTSD were recently amended.  They now state: 
If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 2010) to be codified at 3.304(f)(3). 

The key difficulty with the Veteran's claim is that there is no diagnosis of PTSD of record.  

In a February 2005 stressor statement, the Veteran contended that he had PTSD as a result of several stressors while serving as an aircraft mechanic in Thailand during the Vietnam War.  The first reported stressor was, "[W]e were told of snipers in the trees around the flight line.  The [ere] was a possibility of a sapper attack on the base or that sappers were on base for about two weeks.  There were reports of people being killed in their beds.  There had been reports of RVN being found on base walking off distances of buildings and living quarters."

 During his August 2010 Travel Board hearing he testified, in essence, that an A1 aircraft went down as it was landing and the pilot was injured.  He noted they had to recover him on the runway.  The worst thing he noted was a sniper attack on the end of the runway.  They received a little incoming fire.  He noted that it had been someone trying to get inside the wires to lay explosives.  The Air Police caught him.  There were two alerts while he was stationed there.  One time they were issued weapons, helmets, and other equipment.  Since that time he has been diagnosed with situational depression right after service.  He noted that less than a year after service he lost his mother (February 1002) and his father (November 1992); he separated from his wife; and, a dog that he raised from a puppy died.  He saw a psychiatrist during this period for problems with grieving and depression.  This was within 11/2 yrs after service.  He noted that he had never been diagnosed with PTSD.

Pacific Psychology Clinic records noted that the Veteran was seen from October through December 2010.  He had been referred for major depressive disorder and PTSD.  He reported feeling a minor depression.  His symptoms were anhedonia, fatigue, feelings of worthlessness, social isolation and irritability. 

Regarding PTSD, the report noted that the Veteran only revealed symptoms of PTSD in the context of testing.  When initially asked about symptoms he only reported depression and did not report any PTSD symptoms.  He reported a mental breakdown in 1995 to 1996 preceded by the deaths of both parents; a divorce and his children moving in with his ex-wife; and, the loss of his car, job, and house.  The diagnosis was major depressive disorder, recurring, moderate, and an anxiety disorder NOS.

The evidence is against the Veteran's claim.  Simply put, the evidence of record does not show that the Veteran has PTSD.  Private and VA outpatient psychology evaluations, have determined that the Veteran does not meet the criteria for a diagnosis of PTSD.  While doctors have consistently acknowledged the presence of psychiatric symptoms and diagnosis, such as depression, major depressive disorder, and anxiety disorder (These are addressed in the Remand section which follows below), they have specifically found that the Veteran does not meet the criteria for a diagnosis of PTSD.  

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

The preponderance of the evidence is against the claim for service connection for PTSD; there is no doubt to be resolved; and service connection is not warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for PTSD is denied.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Service treatment records dated in March 1974 reveal that the Veteran and his spouse were seen in the psychology clinic for marital difficulties. 

July and August 1974 clinical reports noted the Veteran was seen for extreme nervousness, a large weight loss, and fatigue. 

April 1975 clinical notes revealed the Veteran was having personal problems.  He had received a suspended article 15.  He requested a letter from his psychologist stating that he was having psychological problems.  The clinician noted the Veteran's wife left him in December 1974.

A review of the Veterans numerous personnel evaluations over his 24 years service period reveals very good to outstanding performance ratings consistently, except for the rating period of July 1974 through May 1975, which coincided with his period of treatment for his extreme nervousness and psychological problems.  During this period he was rated below average.

Post service private treatment records from June 1996 reveal that he had recently moved to Oregon.  He was diagnosed and was receiving treatment for a major depressive disorder with psychotic features.

VAMC mental health clinic records from January 2005 note the Veteran was initially being evaluated on a self referral.  The Veteran reported worsening depression.  He brought in treatment records from 1996 noting stressors at work and marital difficulties.  The diagnoses were adjustment disorder, depressive disorder NOS, and nicotine dependence.  

Pacific Psychology Clinic records noted that the Veteran was seen from October through December 2010.  He had been referred for major depressive disorder and PTSD.  He reported feeling a minor depression.  His symptoms were anhedonia, fatigue, feelings of worthlessness, social isolation and irritability.  He reported a mental breakdown in 1995 to 1996 preceded by the deaths of both parents; a divorce and his children moving in with his ex-wife; and, the loss of his car, job, and house.  The diagnosis was major depressive disorder, recurring, moderate, and an anxiety disorder NOS.

 During his August 2010 Travel Board hearing he testified that he has been diagnosed with situational depression right after service.  He noted that less than a year after service he lost his mother and his father, he separated from his wife, and, a dog that he raised from a puppy died.  He saw a psychiatrist during this period for problems with grieving and depress.  This treatment was within 11/2 yrs after service.  
After the claim of PTSD was adjudicated in January 2006, precedent case law established that medical diagnoses that differ from the claimed condition, in this case, PTSD, do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert, claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

As indicated above, the holding in Clemons requires that consideration be afforded the Veteran's entitlement to service connection for all acquired psychiatric disorders, not simply PTSD, as variously diagnosed as depression, a major depressive disorder, adjustment disorder, and an anxiety disorder.  As the Board notes there was treatment in service for depression and an anxiety disorder, remand to permit initial development and adjudication of the expanded issue of entitlement to service connection for any acquired psychiatric disorder, other than PTSD, is found to be necessary.

Accordingly, this case is REMANDED for the following actions:

1.  Request the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for any acquired psychiatric disorders to include major depressive disorder, depression, an adjustment disorder, and anxiety disorder from December 1991 through June 1996.  The AMC/RO must include the correct authorization and release forms to allow for the procurement of such records and should obtain them.

2.  Once the records are identified, the AMC/RO must attempt to obtain all identified records.  All attempts to obtain these records should be documented in the claims file.

3.  Thereafter, afford the Veteran a VA psychiatric or psychological examination in order to ascertain the nature and etiology of any acquired psychiatric disorder, including depression, a major depressive disorder, adjustment disorder, and anxiety disorder.  The Veteran's VA claims folder should be furnished to the VA examiner for use in the study of this case and the examination report should reflect whether in fact the claims folder was provided and reviewed.  The examination should include a detailed review of the Veteran's history and current complaints, as well as a comprehensive mental status evaluation and any and all indicated diagnostic testing deemed necessary.  All pertinent diagnoses should be set forth.

The examiner is asked to furnish a professional opinion as to the following:

Is it at least as likely as not (50 percent or greater probability) that any currently existing acquired psychiatric disorder, other than PTSD, originated in service, or, is otherwise attributable to the Veteran's military service.  The nature of any such relationship must be fully detailed.

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus as to find against any such link.  More likely and as likely support the contended relationship; less likely weighs against the claim.

The examiner is also requested to provide a rationale for each opinion expressed.  If the examiner finds it impossible to provide any requested opinion without resort to pure speculation, he or she should so indicate and the reasons why. 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address of record.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Lastly, adjudicate the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  If the benefit sought on appeal continues to be denied, the Veteran and his representative should be furnished a supplemental statement of the case, including a review of all evidence not previously considered, and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further review.

The Veteran need take no action until otherwise notified. The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010). 



Department of Veterans Affairs


